Plaintiff's intestate, while lawfully on the land of the defendants, fell into a river and was drowned. His death was caused by the negligence of the defendants, because they maintained a nuisance on their premises and because they failed to safeguard an inherently dangerous condition. The land was open for use by the public in general for a parking space for automobiles. These allegations of the complaint, admitted by the demurrer, make a trial necessary to determine the precise circumstances surrounding the accident.
Norwich vs. Breed, 30 Conn. 535.
Ruocco vs. United Advertising Company, 98 Conn. 241.
Sedita vs. Steinberg, 105 Conn. 1.
While the general rule is well settled that an owner owes no duty to a trespasser to keep his premises in safe condition(Wilmot vs. McPadden, 79 Conn. 367, 16 Y.L.J. 356; Pastorellovs. Stone, 89 Conn. 286) it does not appear from the complaint that the plaintiff was a trespasser. Furthermore the cases cited above show that even a trespasser may recover *Page 124 
under certain circumstances, particularly where the defect is of such a character as to endanger travelers on the highway.
Mr. Young is advised to conform to local custom in the format of his brief.
   The demurrer is overruled.